In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0080V
                                        UNPUBLISHED


    REBECCA KNIGHT,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: September 26, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Andrew Henning, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On January 5, 2021, Rebecca Knight filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on November
9, 2018. Petition at ¶¶ 1, 21. Petitioner further alleges that the vaccine was administered
in the United States, her injuries have lasted more than six months, and neither Petitioner
nor any other party has brought an action or received compensation in the form of an
award or settlement for Petitioner’s vaccine-related injuries. Petition at ¶¶ 23, 25-26. The
case was assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On September 23, 2022, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “petitioner has satisfied the criteria set
forth in the Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation
(“QAI”) for SIRVA induced by flu vaccine.” Id. at 6-7. Respondent further agrees that
Petitioner “timely filed her case, that she received the flu vaccine in the United States,
and that she satisfies the statutory severity requirement by suffering the residual effects
or complications of her injury for more than six months after vaccine administration.” Id.
at 7.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2